Citation Nr: 0215875	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  98-07 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision from the Las 
Vegas, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for PTSD.  In March 1999, the Board denied a claim of service 
connection for peripheral neuropathy and a claim to reopen a 
claim of service connection for a back disorder and remanded 
the PTSD claim for further development.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's claimed stressors of mortar, rocket and 
sniper attacks have not been corroborated by service records 
or other credible supporting evidence.

4.  The probative evidence reflects that the veteran does not 
have PTSD related to service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1154, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2001); VAOPGCPREC 12-99 (Oct. 18, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214 reveals that he served in the 
Republic of Vietnam and was not awarded any awards or 
decorations indicative of combat.  His service personnel 
records reflect that he served in Vietnam from May 12, 1969, 
to April 12, 1970, and that his principal duty was cannoneer 
(13A10 MOS).  Those records also reflect that he had an MOS 
code of wireman and one of artillery surveyor.  The personnel 
records show that he was assigned to C Battery, 1st 
Battalion, 92nd Artillery while in Vietnam, and that he was 
involved in the Tet 69/counteroffensive campaign as well as 
an unnamed campaign in the summer and fall of 1969.  

Service medical records reflect no relevant complaints or 
history on the veteran's December 1968 pre-induction 
examination and psychiatric evaluation was normal.  During 
service, there were no complaints or findings of psychiatric 
symptomatology.  In August 1969, the veteran was given a 
permanent physical profile based on spondylolysis of L-5 and 
it was determined that he was not qualified for 13A10 MOS 
(cannoneer).  In December 1969, it was noted that the veteran 
was currently on a P-L3 profile appropriate for his condition 
and was complaining that he was not able to do guard duty at 
night.  It was noted that guard duty required no more than 
sitting on a chair or standing in one location for no more 
than four hours every two to three weeks.  It was also noted 
that profile restrictions were not being violated and that 
the veteran should stand guard.  The veteran underwent his 
separation examination in November 1970.  He reported that he 
had not had frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  The psychiatric evaluation was normal.

VA outpatient treatment records from October 1997 to January 
1998 reflect that in October 1997 the veteran complained of 
combat-related nightmares, flashbacks and intrusive memories 
of buddies being killed, and fearing for his life under 
artillery barrages.  He was bitter about the government 
having sent him to Vietnam and then giving him a poorly paid 
job without opportunity to advance.  A VA psychiatrist's 
impression was PTSD.  In November 1997, the veteran reported 
that he had a combat injury for which he had applied for 
service connection.  The impression was PTSD with secondary 
depression since Vietnam.  The assessment in January 1998 was 
PTSD.

In a January 1998 VA Form 21-95-1 (information in support of 
claim for service connection for post-traumatic stress 
disorder (PTSD)), the veteran reported that his stressors 
occurred from May 1969 to March 1970 and that they took place 
at Pleiku in the central highlands area, the rear area.  He 
said that his unit was Charlie Battery, 1st Battalion, 92nd 
Artillery.  He stated that he could not remember names of 
others involved, killed or wounded.  He reported that his 
unit was always relocating to different landing zones to set 
up 155-mm (millimeter) cannons and was constantly under heavy 
mortar and ground attacks, including sniper fire.  

At the July 1998 RO hearing officer hearing, the veteran 
testified that when he served as an artilleryman and a "gun 
bunny," he was fired on every night.  Transcript at 2-3.  In 
particular, he stated that there were rocket and sniper 
attacks and that his unit averaged "1.5 rounds of incoming 
per night for every day I was over there."  Id. at 8.  He 
also said that after he injured his back, he received a 
permanent profile and then did entirely different that 
involved working with radios.  He indicated that he had been 
in the fire detection center, monitored radios, driving 
officers around, and screening their calls.  He said that he 
had been up in I Corps where there were Navy Seals and Green 
Berets, that they operated off radio frequencies, and that he 
had to contact personnel, relay messages and the like.  He 
also said that he did "a little bit of guard duty."   Id. 
at 2.  

A September 1998 VA outpatient treatment record shows that 
the veteran reported that he had not received the Purple 
Heart or another combat medal.  He stated that it did mean 
that there was nothing wrong with him just because he could 
not remember names or places.  He stated that his base camp 
was Pleiku and that his unit went to numerous landing zones.  
He claimed that his unit was a combat unit and was fired upon 
by the enemy.  Specifically, he reported that his unit 
averaged attacks of 1.5 incoming rounds a day and was subject 
to 122-mm rocket and sniper attacks.  It was noted that his 
inability to remember names and places was consistent with 
the "psychogenic amnesia" symptom used in the definition of 
PTSD.

In August 1999, pursuant to the March 1999 Board remand, the 
RO wrote to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) seeking verification of 
the veteran's stressors.  The RO submitted copies of the 
veteran's January 1998 stressor statement, his DD Form 214, 
his military personnel file and a copy of the March 1999 
Board remand.

In January 2001, USASCRUR responded that the RO's request 
could not be effectively researched because of insufficient 
stressor information - specific dates, locations and names.

Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty and not the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  This rule does not mean that any manifestation in 
service will permit service connection.  To show a chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The regulation requires 
continuity of symptomatology, not continuity of treatment.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims 
("Court") has established the following rules with regard 
to claims addressing the issues of chronicity and continuity 
of symptomatology.  The chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Specifically, a lay person is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  Id. at 495-97.  With regard to 
continuity of symptomatology, medical evidence is required to 
demonstrate a relationship between any present disability and 
the continuity of symptomatology unless such a relationship 
is one to which a lay person's observation is competent.  Id. 
at 497.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2001).  If the evidence 
establishes that the veteran engaged in combat and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.  
(38 C.F.R. § 3.304(f) was amended effective March 7, 2002, 
but only with regard to a PTSD claim based on an in-service 
personal assault.  See 67 Fed. Reg. 10,330 (Mar. 7, 2002).)

Under 38 U.S.C.A. § 1154 (West 1991), in the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The ordinary meaning of the phrase "engaged in combat with 
the enemy" requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (Oct. 18, 1999).  The question of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis.  Id.  Evidence that a veteran participated in a 
particular operation or campaign does not, in and of itself, 
establish that such a veteran engaged in combat, in that 
those terms encompass both combat and non-combat duties.  Id.

With respect to the psychiatric diagnostic criteria, the 
Court in Cohen v. Brown, 10 Vet. App. 128 (1997), indicated 
that the VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  In its decision, the Court took judicial notice 
of the effect of the shift in diagnostic criteria.  Cohen, 10 
Vet. App. at 141.  The major effect is this: The criteria 
have change from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  Id.  
Unlike the criteria in DSM-III-R, under DSM-IV, there is no 
longer the requirement that the stressor be "outside the 
range of usual human experience" and be "markedly 
distressing to almost anyone."  Id.  DSM-IV provides two 
requirements as to the sufficiency of a stressor: (1) A 
person must have been "exposed to a traumatic event" in 
which "the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others" and (2) "the person's response 
[must have] involved intense fear, helplessness, or horror."  
Id.  As noted in the concurring opinion in Cohen, the 
sufficiency of a stressor is now a clinical determination for 
the examining mental health professional.  Id. at 153 
(Nebeker, C.J., concurring).

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§ 3.159(a)(1)).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  66 Fed. Reg. at 45,630 (to be codified as amended 
at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

In each case, the Board must determine whether the existing 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000.  The law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to 

assist, and supercedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  This law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000.  
See 66 Fed. Reg. at 45,630-32 (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
regulations pertaining to this claim merely implement the 
VCAA of 2000 and do not provide any rights other than those 
provided by the VCAA of 2000.  See 66 Fed. Reg. at 45,629.

Although the RO did not specifically review the veteran's 
claim under the VCAA of 2000 and the new regulations, the 
requirements of the VCAA of 2000 have been satisfied.  
Through letters, the statement of the case, and the 
supplemental statements of the case, the RO informed the 
veteran of the information and medical and lay evidence that 
was necessary to substantiate his claim, and his 
responsibility for providing information and evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Specifically, the RO wrote to the veteran in January 1998 and 
advised him of the information and evidence necessary to 
complete his claim, including information (such as dates, 
places, units, names of fatalities) regarding the traumatic 
events that he believed had resulted in PTSD and medical 
evidence of the disorder.  He was told that if he had been 
treated by VA, the RO would obtain his records.  
Additionally, he was provided a form to complete in respect 
to identifying his stressors, which he submitted later that 
month.  In an April 1999 letter, the RO asked the veteran to 
provide as much specific information as possible about his 
stressors.  He was also told to identify all medical 
treatment or evaluation for a psychiatric disorder since 
active service and was advised to complete release forms that 
were provided) for any private medical records that he wished 
the VA to obtain.  The RO also indicated that it would obtain 
any identified VA medical records.  In June 1999, the RO 
wrote to the veteran again asking him to provide a response 
to the April 1999 letter and enclosed a copy of the April 
1998 letter.  The veteran responded in July 1999 and 
indicated that he did not have any additional evidence to 
submit.

As for the hearing officer's duty to assist, for the same 
reasons as noted above with regard to the VCAA of 2000, the 
hearing officer's duty under 38 C.F.R. § 3.103(c)(2) has been 
satisfied.  See Stuckey v. West, 13 Vet. App. 163 (1999); 
Costantino v. West, 12 Vet. App. 517 (1999).

The RO obtained the veteran's service medical records, 
relevant service personnel records and VA medical records.  
Based on the appellant's July 1999 statement, there is no 
other available medical evidence pertinent to the claim.  The 
RO also attempted to verify the veteran's stressors, but he 
did not provide sufficient information for stressor 
verification by USASCRUR.  To do meaningful research, the 
veteran had to provide explicit details - who, what, where, 
and when - of each stressor.  The representative asserted in 
October 2002 written argument that verification of the 
veteran's unit's activities in Vietnam could be accomplished 
by obtaining after action reports, lessons learned reports 
and quarterly reports.  However, USASCRUR must decide whether 
it does or does not have sufficient information to undertake 
research.  The February 2002 supplemental statement of the 
case specifically advised the veteran of the response from 
USASCRUR and of the type of information that was lacking for 
stressor development.  The veteran was also advised that he 
had 60 days in which to respond to the supplemental statement 
of the case.  If the veteran even then had provided 
additional stressor details, the case could have been 
returned to USASCRUR for further development.  Therefore, in 
light of the lack of the information provided by the veteran, 
regardless of whether it is due to psychogenic amnesia or a 
lack of cooperation, VA has made all reasonable efforts to 
assist him in verifying his claimed in-service stressors.  
See 38 U.S.C.A. § 5103A; 66 Fed. Reg. at 45,631-32 (to be 
codified as amended at 38 C.F.R § 3.159(c)).

As for a medical examination or opinion, for reasons stated 
below, an examination is not necessary.  The directives of 
the March 1999 Board remand implicitly stated that an 
examination was contingent on finding that the veteran 
engaged in combat with the enemy or that there was credible 
supporting evidence that a claimed in-service stressor had 
occurred.  In this case, as explained below, the veteran did 
not suffer an event, injury or disease in service.  See 
38 U.S.C.A. § 5103A(d); 66 Fed. Reg. at 45,631 (to be 
codified as amended at 38 C.F.R § 3.159(c)(4)).

In light of the above, the RO has complied with the 
directives of the March 1999 Board remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Inasmuch as VA has made all reasonable efforts to notify and 
assist the veteran in the development of his claim, VA's 
duties have been fulfilled and the Board may proceed to 
decide the claim without prejudice to the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGPREC 16-92 (July 24, 
1992).

The phrase "engaged in combat with the enemy" requires that 
a veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  VAOPGCPREC 12-99.  The veteran's 
military records do not show that he received any awards or 
decorations indicative of combat.  The representative noted 
in October 2002 written argument that service personnel 
records reflect that the veteran participated in the Tet 
69/counteroffensive campaign as a cannoneer and stated that 
the veteran was in a combat arena because he was a cannoneer.  
The veteran apparently served as a cannoneer for the first 
few months of his service in Vietnam, but in August 1969, 
only a few months after he reported to Vietnam, he was given 
a permanent physical profile, with various restrictions and 
it was determined that he was not qualified for 13A10 MOS 
(cannoneer).  He has testified that he then did entirely 
different work, which he described.  Although as a cannoneer 
he well may have had participated in preparation for firing 
guns at the enemy, but there is no evidence corroborating his 
account that he was fired upon by the enemy.  In particular, 
he was unable to provide specific information about dates and 
locations of any attacks and casualties, information 
necessary for stressor verification or statements from fellow 
veterans.  Additionally, participation in a campaign, in and 
of itself, does not establish that he engaged in combat with 
the enemy since campaigns include both combat and non-combat 
duties.  See id.

Thus, to the extent that during his first few months in 
Vietnam the veteran was involved in "combat operations" by 
participating in preparing to fire (or even firing) upon the 
enemy from relatively long ranges, the Board finds that such 
activity does not equate to the veteran having engaged in 
combat with the enemy.  In short, it is not shown that the 
veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  38 U.S.C.A. § 1154(b); VAOPGCPREC 12-99.  
Accordingly, his allegations of stressors are insufficient to 
support a valid diagnosis of service-related PTSD.  Rather, 
there must be credible supporting evidence that a claimed in-
service stressor actually occurred.  

In this case, a psychiatric disorder was first shown many 
years after service.  The veteran's claimed in-service 
stressors are mortar, rocket and sniper attacks.  As noted 
above, USASCRUR was unable to verify the claimed stressors 
because the veteran did not provide sufficient details.  
While the representative cited Pentecost v. Principi, 16 Vet. 
App. 124 (2002), in October 2002 written argument, the Board 
notes that unlike the claimant in Pentecost, the veteran has 
not offered any independent evidence of any of his stressors 
that would imply personal exposure.  In other words, there is 
only the veteran's unsupported allegation of the claimed in-
service stressors.

As there is no supporting evidence of the claimed in-service 
stressors, the diagnoses of PTSD do not meet the requirements 
for service connection.  Thus, the preponderance of the 
probative, competent evidence shows that the veteran does not 
have PTSD related to service.  Accordingly, service 
connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.303, 3.304(f).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

